Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election

Applicant’s election without traverse of Invention group I (Claims 1 – 9 and 12 – 20) in the reply filed on 7/1/2022 is acknowledged.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 5/22/2020 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, 9, 12, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akyamac et al. (US 2020/0210520 A1), and further in view of Yadav et al. (US 2021/0019309 A1).

As to claim 1, Akyamac et al. teaches encoding, by the computing device, the filtering phrase (figure 3 section 331 and section 332 and paragraph [0077] [teaches field entries (figure 3 section 331) which were determined are provided to a trained CNN encoder (figure 3 section 332) which uses a configured align character embeddings in order to generate a field entry vector]);
retrieving, by the computing device, a plurality of encoded columns (figure 3 320 and paragraph [0063] [teaches an embedding knowledge base (section 320 figure 3) (it is noted that the embedding knowledge base is being interpreted as the encoded columns. In addition the embedding knowledge base is implied to have a plurality of tabular data) which hold information regarding a set of received trained tabular data (figure 3 section 301-t) which are encoded and entry vectors fields are learned and stored in said knowledge based. Which is further used in figure 3 section 330 in order to make element type determinations for new tabular data that is received]); 
for each of the plurality of encoded columns, the computing device determining a similarity score based on a similarity between the encoded filtering phrase and the encoded column (figure 3 section 334 and 335 paragraph [0078] and paragraph [0057][paragraph [0078] teaches similarity comparison of the element based on the field vectors which have been previously generated and the embedding knowledge base. In addition paragraph [0057] teaches that the majority voting element (figure 3 section 335) which is based on the result of the similarity comparison, it is noted that the similarity is based on a maximum cosine similarity score in order to predict the field type]); and 
outputting, by the computing device, a column corresponding to an encoded column of the plurality of encoded columns having a highest similarity score (figure 3 section 300 and section 335 paragraph [0018] [teaches a tabular data processing system which is configure to provide output of data based on the received data. It is noted that the output data which the tabular process system (figure 3 section 300) provides is based on the majority voting element and the comparison of the element which were determined in figure 3 section 335.]).
Akyamac et al. does not explicitly teach receiving, by a computing device, a natural language search query
determining, by the computing device, a filtering phrase in the natural language search query using a natural language understanding model
Yadav et al. teaches receiving, by a computing device, a natural language search query (paragraph [0492] lines 1 – 5 and figure 20 section 2010 [discloses receiving a string entered via a user interface (figure 20 section 2010) (it is noted that this entered string is being interpreted as the natural language)])
determining, by the computing device, a filtering phrase in the natural language search query using a natural language understanding model (paragraph [0492] lines 5 – 7 and figure 20 section 2020 and paragraph [0072] – [0095] [discloses determining based on the received string syntax token (figure 20 section 2020). In addition paragraph [0072] – [0095] discloses various language model which are used in order to create the tokens, an example of a type in which the token can be is a filter phrase])
Akyamac et al. teaches generating embedding knowledge based on trained tabular data in addition to processing new tabular data and output results based on embedding knowledge base determination. However, Akyamac et al. does not explicitly discloses receiving, by a computing device, a natural language search query; determining, by the computing device, a filtering phrase in the natural language search query using a natural language understanding model. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Akyamac et al.  by using the teaching of Yadav et al.  natural language search and filtering determination. A person of ordinary skill in the art would have been motivated to make this modification because as described in Akyamac et al. in particularly paragraph [0019] in addition to figure 1 section 124 which utilizes a communication service in order to community with various devices in order to receive input from any of said devices. In addition paragraph [0076] discloses the ability to make a determination of which specific fields type to use in order retrieve the specific data requested based on the newly tabular data that was received.    

As to claim 12, Akyamac et al. teaches encoding, by the computing device, the filtering phrase (figure 3 section 331 and section 332 and paragraph [0077] [teaches field entries (figure 3 section 331) which were determined are provided to a trained CNN encoder (figure 3 section 332) which uses a configured align character embeddings in order to generate a field entry vector]);
retrieving, by the computing device, a plurality of encoded columns (figure 3 320 and paragraph [0063] [teaches an embedding knowledge base (section 320 figure 3) (it is noted that the embedding knowledge base is being interpreted as the encoded columns. In addition the embedding knowledge base is implied to have a plurality of tabular data) which hold information regarding a set of received trained tabular data (figure 3 section 301-t) which are encoded and entry vectors fields are learned and stored in said knowledge based. Which is further used in figure 3 section 330 in order to make element type determinations for new tabular data that is received]); 
for each of the plurality of encoded columns, the computing device determining a similarity score based on a similarity between the encoded filtering phrase and the encoded column (figure 3 section 334 and 335 paragraph [0078] and paragraph [0057][paragraph [0078] teaches similarity comparison of the element based on the field vectors which have been previously generated and the embedding knowledge base. In addition paragraph [0057] teaches that the majority voting element (figure 3 section 335) which is based on the result of the similarity comparison, it is noted that the similarity is based on a maximum cosine similarity score in order to predict the field type]); and 
outputting, by the computing device, a column corresponding to an encoded column of the plurality of encoded columns having a highest similarity score (figure 3 section 300 and section 335 paragraph [0018] [teaches a tabular data processing system which is configure to provide output of data based on the received data. It is noted that the output data which the tabular process system (figure 3 section 300) provides is based on the majority voting element and the comparison of the element which were determined in figure 3 section 335.]).
Akyamac et al. does not explicitly teach receiving, by a computing device, a natural language search query
determining, by the computing device, a filtering phrase in the natural language search query using a natural language understanding model
Yadav et al. teaches receiving, by a computing device, a natural language search query (paragraph [0492] lines 1 – 5 and figure 20 section 2010 [discloses receiving a string entered via a user interface (figure 20 section 2010) (it is noted that this entered string is being interpreted as the natural language).])
determining, by the computing device, a filtering phrase in the natural language search query using a natural language understanding model (paragraph [0492] lines 5 – 7 and figure 20 section 2020 and paragraph [0072] – [0095] [discloses determining based on the received string syntax token (figure 20 section 2020). In addition paragraph [0072] – [0095] discloses various language model which are used in order to create the tokens, an example of a type in which the token can be is a filter phrase])
Akyamac et al. teaches generating embedding knowledge based on trained tabular data in addition to processing new tabular data and output results based on embedding knowledge base determination. However, Akyamac et al. does not explicitly discloses receiving, by a computing device, a natural language search query; determining, by the computing device, a filtering phrase in the natural language search query using a natural language understanding model. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Akyamac et al.  by using the teaching of Yadav et al.  natural language search and filtering determination. A person of ordinary skill in the art would have been motivated to make this modification because as described in Akyamac et al. in particularly paragraph [0019] in addition to figure 1 section 124 which utilizes a communication service in order to community with various devices in order to receive input from any of said devices. In addition paragraph [0076] discloses the ability to make a determination of which specific fields type to use in order retrieve the specific data requested based on the newly tabular data that was received.    

As to claims 2 and 13, these claims have been rejected for the same reasons as the independent claims above. In addition  Akyamac et al. does not explicitly teach wherein the filtering phrase is an expression that limits results returned in response to the natural language search query 
Yadav et al. teaches wherein the filtering phrase is an expression that limits results returned in response to the natural language search query (paragraph [0042] [discloses based on the sequence of tokens which were determine based on the received string input, search results based on the generated token.]).
The motivation for combining Akyamac et al. as modified with Yadav et al. are the same as set forth above with respect to claim 1.

As to claims 7 and 18, these claims have been rejected for the same reasons as the independent claims above. In addition  Akyamac et al. teaches wherein the similarity score is determined using Cosine similarity (paragraph [0057] and figure 3 section 335 [teaches that the majority voting element (figure 3 section 335) is based on the result of the similarity comparison which is based on a maximum cosine similarity score])

As to claims 9 and 20, these claims have been rejected for the same reasons as the independent claims above. In addition  Akyamac et al. teaches corresponding to the encoded column having the highest similarity score (figure 3 section 300 and section 335 paragraph [0018] [teaches a tabular data processing system which is configure to provide output of data based on the received data. It is noted that the output data which the tabular process system (figure 3 section 300) provides is based on the majority voting element and the comparison of the element which were determined in figure 3 section 335.]).
Akyamac et al. does not explicitly teach a query based on the natural language search query and filtering on the column 
Yadav et al. teaches a query based on the natural language search query and filtering on the column (paragraph [0492] lines 5 – 7 and figure 20 section 2020 and paragraph [0072] – [0095] [discloses determining based on the received string syntax token (figure 20 section 2020). In addition paragraph [0072] – [0095] discloses various language model which are used in order to create the tokens, an example of a type in which the token can be is a filter phrase]) 
The motivation for combining Akyamac et al. as modified with Yadav et al. are the same as set forth above with respect to claim 1.

Claims 3 – 5  and 14 – 16  are rejected under 35 U.S.C. 103 as being unpatentable over Akyamac et al. and Yadav et al. as applied to claim above, and further in view of CHOI et al. (US 2021/0201143 A1).

As to claims 3 and 14, these claims have been rejected for the same reasons as the independent claims above. In addition  Akyamac et al. as modified does not explicitly teach wherein the encoding the filtering phrase comprises using word embedding techniques to create a filtering phrase word embedding
CHOI et al. teaches wherein the encoding the filtering phrase comprises using word embedding techniques to create a filtering phrase word embedding (paragraph [0098] and figure 4 section 450 [discloses generating a second training data which includes word vectors of word groups relating to the extension of the data modification based on word embedding.]);
Akyamac et al. teaches generating embedding knowledge based on trained tabular data in addition to processing new tabular data and output results based on embedding knowledge base determination. However, Akyamac et al. does not explicitly discloses wherein the encoding the filtering phrase comprises using word embedding techniques to create a filtering phrase word embedding. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Akyamac et al.  by using the teaching of CHOI et al. word embedding techniques. A person of ordinary skill in the art would have been motivated to make this modification because as described in Akyamac et al. in particularly paragraph [0077] which teaches field entries (figure 3 section 331) which were determined are provided to a trained CNN encoder (figure 3 section 332) which uses a configured align character embeddings in order to generate a field entry vector. 

As to claims 4 and 15, these claims have been rejected for the same reasons as the dependent claims above. In addition  Akyamac et al. as modified does not explicitly teach wherein the filtering phrase contains a plurality of words, and each of the plurality of words is mapped to a vector of real numbers to create a plurality of word embeddings. 
CHOI et al. teaches wherein the filtering phrase contains a plurality of words, and each of the plurality of words is mapped to a vector of real numbers to create a plurality of word embeddings (paragraph [0098] and figure 4 section 450 [discloses generating a second training data which includes word vectors of word groups relating to the extension of the data modification based on word embedding.]);
The motivation for combining Akyamac et al. as modified with CHOI et al. are the same as set forth above with respect to claim 3.

As to claims 5 and 16, these claims have been rejected for the same reasons as the dependent claims above. In addition  Akyamac et al. does not explicitly teach wherein the plurality of word embeddings is averaged, summed, or element-wise maximized to create the filtering phrase word embedding
CHOI et al. teaches wherein the plurality of word embeddings is averaged, summed, or element-wise maximized to create the filtering phrase word embedding (paragraph [0099] and figure 4 section 450 and section 460 [discloses obtaining and average weight (figure 4 section 460) with respect to at least one word vector from the second training data which were previously generated (figure 4 section 450)]);
The motivation for combining Akyamac et al. as modified with CHOI et al. are the same as set forth above with respect to claim 3.
 
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Akyamac et al. and Yadav et al. as applied to claim above, and further in view of Shi et al. (US 2020/0410011 A1).

As to claims 6 and 17, these claims have been rejected for the same reasons as the independent claims above. In addition  Akyamac et al. as modified does not explicitly teach wherein the encoding the filtering phrase comprises using a sentence encoder to create a filtering phrase word embedding 
Shi et al. teaches wherein the encoding the filtering phrase comprises using a sentence encoder to create a filtering phrase word embedding  (paragraph [0073] [discloses various encoder model in particular a bidirectional transformer encoder which is used in order to identify search parameters which are used in order to retrieve data results])
Akyamac et al. teaches generating embedding knowledge based on trained tabular data in addition to processing new tabular data and output results based on embedding knowledge base determination. However, Akyamac et al. does not explicitly wherein the encoding the filtering phrase comprises using a sentence encoder to create a filtering phrase word embedding. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Akyamac et al.  by using the teaching of Shi et al. encoder techniques. A person of ordinary skill in the art would have been motivated to make this modification because as described in Akyamac et al. in particularly paragraph [0086] which teaches the encoder being to map to a layer map vector in order to produce a filters which are used in order to be used for comparison. 

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Akyamac et al. and Yadav et al. as applied to claim above, and further in view of Liu et al. (US 2009/0006326 A1).

As to claims 8 and 19, these claims have been rejected for the same reasons as the independent claims above. In addition Akyamac et al. as modified does not explicitly teach wherein the similarity score is determined using Euclidian distance.
Liu et al. teaches wherein the similarity score is determined using Euclidian distance (paragraph [0015] [discloses query analysis of the system for similarity for results based Euclidean distance metric and a cosines similarity metric]).
Akyamac et al. teaches generating embedding knowledge based on trained tabular data in addition to processing new tabular data and output results based on embedding knowledge base determination. However, Akyamac et al. does not explicitly wherein the encoding the filtering phrase comprises using a sentence encoder to create a filtering phrase word embedding. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Akyamac et al.  by using the teaching of Liu et al. similarity metric. A person of ordinary skill in the art would have been motivated to make this modification because as described in Akyamac et al. in particularly paragraph [0057]  which discloses that the majority voting element (figure 3 section 335) is based on the result of the similarity comparison which is based on a maximum cosine similarity score, in addition as discloses in the Liu et al. it discloses the use of both Euclidean distance metric and cosine similarity metric in order to make a comparison determination.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Rao et al. (US 2020/0005194 A1) Discloses trained textual embedding of a plurality of content items based on specific skills the user is looking for.

Bordawekar et al. (US 2021/0294794 A1) Discloses value token being determined based on the user of vector embedding techniques. 

Hasan (US 2021/0406452 A1), discloses annotations for tabular cell data of table having column and rows which include an embedding layer of semantic type annotation

Sbodio et al (US 2019/0121841 A1), discloses extracting one or more annotations in order to classify  the types based on semantic identifiers

Fedorocko et al. (US 2020/0201866 A1) Discloses a method and system for annotating attribute responding to the queries submitted. In addition to user annotated attribute dataset.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877. The examiner can normally be reached M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Pedro J Santos/Examiner, Art Unit 2167 
/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167